Case 2:17-cr-20007-MFL-APP ECF No. 125 filed 06/26/20      PageID.485    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 17-cr-20007-1
                                                   Hon. Matthew F. Leitman
v.

MARLIN BREWER,

          Defendant.
________________________________________________________________/

               ORDER TO CLARIFY EXHAUSTION STATUS

      Defendant Marlin Brewer is currently incarcerated at USP Hazelton. On May

27, 2020, Brewer filed a Motion for Early Release. (See Mot., ECF No. 123.)

Brewer’s motion appears to request compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). (See id., PageID.479–483.)

      Under Section 3582(c)(1)(A), a defendant may not file a motion for

compassionate release until “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” The exhaustion

requirement in Section 3582(c)(1)(A) is “mandatory” and is not subject to any

“judge-made exceptions.” United States v. Alam, --- F.3d ---, 2020 WL 2845694, at

*2–4 (6th Cir. June 2, 2020).


                                         1
Case 2:17-cr-20007-MFL-APP ECF No. 125 filed 06/26/20         PageID.486     Page 2 of 3




      It does not appear that Brewer has satisfied this exhaustion requirement, but

he has not given the Court enough information to determine whether he has done so.

Therefore, the Court hereby DIRECTS Brewer to file a supplement to his request

that informs the Court whether he has submitted a written request for compassionate

release to the warden at USP Hazelton. If Brewer has submitted a written request

for compassionate release to the warden at USP Hazelton, then Brewer shall also

inform the Court of the date on which he submitted the request, whether the warden

responded to the request, and the date of the warden’s response (if any).

      If Brewer has not submitted a request for compassionate release to the warden,

then the Court will dismiss his current filing (ECF No. 123) without prejudice. In

that event, Brewer would be permitted to refile a motion seeking compassionate

release upon exhausting his remedies.

      The Court advises Brewer that – if he has not already done so – he should

submit a request for compassionate release to the warden at USP Hazelton if he

wishes to file a later motion for compassionate release in this Court. Submitting a

request to the warden is the first step in the process of seeking compassionate release,

and making the request will permit Brewer (after he has either exhausted his

administrative remedies or waited 30 days after the warden received his request) to

file a motion for compassionate release in this Court.




                                           2
Case 2:17-cr-20007-MFL-APP ECF No. 125 filed 06/26/20       PageID.487      Page 3 of 3




      If, however, Brewer is requesting release under some other authority besides

18 U.S.C. § 3582(c)(1)(A), then he should inform the Court of the statutory authority

under which he is seeking relief, and the Court will proceed accordingly.

       IT IS SO ORDERED.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE


Dated: June 26, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 26, 2020, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         3
